Citation Nr: 0301884	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  94-31 772A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diffuse organic brain 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from November 1967 
to September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating action of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania.  In that 
decision, the Regional Office denied the issue of entitlement 
to service connection for diffuse organic brain damage.  
Following notification of the determination, the veteran 
perfected a timely appeal with respect to the denial of this 
service connection claim.  Due to a change in the veteran's 
address, his claims folder was transferred to the Regional 
Office in Jackson, Mississippi in June 1994.  

In May 1998, the Board remanded the veteran's claim for 
service connection for diffuse organic brain damage to the RO 
in Jackson, Mississippi for further evidentiary development.  
Due to a change in the veteran's address, his claims folder 
was transferred from the Regional Office in Jackson, 
Mississippi to the Regional Office (RO) in New Orleans, 
Louisiana in June 1998.  Following completion of the 
requested actions and continued denial of the veteran's 
service connection claim, the RO, in December 2002 returned 
his claims folder to the Board.  

In a statement dated in January 2003, the veteran's 
representative raised the issue of entitlement to service 
connection for diffuse organic brain damage secondary to the 
service-connected post-traumatic stress disorder (PTSD).  
See, 38 C.F.R. § 3.310(a) (2002).  See also, Allen v. Brown, 
7 Vet. App. 439 (1995).  This claim is not inextricably 
intertwined with the current appeal and is, therefore, 
referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran does not have a currently diagnosed diffuse 
organic brain disease.  


CONCLUSION OF LAW

A diffuse organic brain disease was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In particular, in the July 1994 statement 
of the case as well as the February 1996 and September 2002 
supplemental statements of the case, the RO informed the 
veteran and his representative of the type of evidence 
necessary to substantiate the service connection claim.  
Further, the supplemental statement of the case issued in 
September 2002 notified the veteran and his representative of 
the specific provisions of the VCAA, and the cover letter to 
this document included a discussion of the type of evidence 
that the RO would obtain for the veteran as well as the 
information that he would be responsible for submitting.  As 
such, VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and post-service treatment 
records adequately identified by the veteran.  In this 
regard, the Board notes that the RO has made exhaustive 
efforts to obtain all available service records pertaining to 
the veteran's purported basic training injuries.  Also, the 
veteran has been accorded two pertinent VA examinations 
during the current appeal.  Consequently, the Board finds 
that VA has met the requirements of the VCAA and its 
implementing regulations.  

Factual Background

According to the service medical records, in November 1967, 
the veteran sought treatment for complaints of having passed 
out while vigorously exercising on the previous day.  He also 
reported having spit up blood two days prior to seeking 
medical care.  In addition, the veteran noted that his heart 
had been hurting him for the past two months and that he had 
experienced chest pain.  A physical examination demonstrated 
rhonchi in both bases.  The examiner provided an impression 
of bronchitis.  

In May 1972, the veteran underwent a separation examination, 
at which time he described his health as poor.  In 
particular, he complained of having experienced frequent 
headaches but denied having dizziness, fainting spells, loss 
of memory or amnesia, or periods of unconsciousness.  The 
evaluation demonstrated that the veteran's head was normal.  
Thereafter, in September 1972, the veteran reported that 
there had been no change in his medical condition since his 
separation examination.  

In November 1993, the veteran was hospitalized with diagnoses 
of major depression, PTSD, and atopic dermatitis of the palms 
of both hands.  During this hospitalization, the veteran 
reported that he "suffered extreme mental and physical abuse 
in the military, in basic training."  The treating physician 
noted that the veteran "clearly [associated] . . . the onset 
of his problems to basic training."  Testing results 
suggested mild organic impairment related to memory.  

Subsequently, in January 1994, the veteran underwent a VA 
PTSD examination.  At that time, he reported that he was 
seriously abused by a drill instructor during basic training.  
Specifically, he maintained that, on several occasions, he 
was beaten by other trainees and then, after changing to 
another unit, was put in jail and beaten severely.  The 
examiner noted that later interviews with the veteran 
resulted in "statements that perhaps he had exaggerated some 
of the problems he had in training."  

A psychological battery of tests were given and showed an 
average intelligence level, some impairment in the ability to 
process auditory information, difficulty in scanning and 
tracking visual processing, some impairment in tactual 
performance tests, and a below-average memory.  After 
reviewing the test results, the psychologist concluded that 
there is "diffuse organic impairment consistent with a 
history of head trauma."  

The examiner who conducted the January 1994 VA PTSD 
examination expressed his opinion that the veteran's symptoms 
of a lack of concentration, slowness to respond, and 
difficulty with persisting in any activity were "probably 
related to his diffuse organic impairment."  In pertinent 
part, the examiner diagnosed diffuse organic brain damage 
secondary to head trauma.  In expressing this opinion, the 
examiner also reiterated the veteran's claim that his head 
trauma was incurred during his military training.  

In February 1994, the Philadelphia, Pennsylvania Regional 
Office considered this service, and post-service, evidence.  
It denied service connection for diffuse organic brain damage 
on the basis that the claims folder contained no evidence 
that this disorder was associated with the veteran's active 
military duty.  In support of this determination, the 
Regional Office cited the service medical records, which were 
negative for any neuropsychiatric condition or head trauma.  

Following notification of the February 1994 rating action, 
the veteran perfected a timely appeal with respect to the 
denial of his claim for service connection for diffuse 
organic brain damage.  According to additional pertinent 
evidence received during the current appeal, in November 
1993, the veteran underwent VA neuropsychological testing to 
evaluate his memory functioning in light of slight head 
trauma.  At that time, he reported that he was frequently 
beaten by his drill instructor during boot camp and that he 
received "numerous butts to his head from the end of a 
rifle."  The veteran estimated that he was knocked 
unconscious at least 10 times as a result of these incidents.  
His current complaints include difficulty concentrating, 
memory loss, sleep disturbance, feelings of hopelessness, 
hypervigilance, and the inability to maintain employment 
longer than six months.  The veteran underwent tests 
regarding his speech and language, auditory processing, 
visual processing, visual motor functioning, motor 
functioning, memory, and cognitive reasoning and cognitive 
flexibility.  Following a review of these tests results, the 
examining clinical neuropsychologist concluded that the 
veteran's performance on tasks of adaptive abilities 
dependent upon intact cortical functioning and memory 
functioning indicated diffuse organic impairment consistent 
with a history of head trauma.  

In October 1994, the veteran underwent a VA PTSD evaluation.  
At that time, he provided "detailed accounts of a cascade of 
physically, mentally, and sexually abusive events perpetrated 
by his drill instructor and squad leaders which began on the 
first day he arrived in November 1967 and continued for 
approximately six weeks.  During this period, he suffered 
numerous injuries both emotional and physical."  
Additionally, the veteran reported that he had received 
paperwork acknowledging an investigation by the Inspector 
General's Office of the events which occurred during his 
basic training and that these documents were the first 
independent validation of his traumatic experiences.  The 
examiner did not provide a diagnosis of diffuse organic brain 
damage.  

At a personal hearing conducted before a hearing officer at 
the RO in November 1994, the veteran testified that he 
sustained organic brain damage as a result of the physical 
abuse that he endured during his active military duty.  
Hearing transcript (T.) at 2-4, 17.  According to the 
veteran's testimony, on multiple occasions, he sustained 
beatings to his head from being hit in that area of his body 
with an M-14 and from being kicked and punched in his face.  
T. at 3-4.  

At an August 1998 VA outpatient treatment session, the 
veteran reported having experienced severe sexual and 
physical abuse during basic training.  He also maintained 
that he incurred brain damage from the in-service physical 
abuse and that this resulting disorder is manifested by 
significant spotty cognitive dysfunction.  

Later in August 1998, the veteran underwent a VA PTSD 
examination, at which time he reiterated his prior assertions 
that, during basic training, he was subjected excessive 
physical and emotional abuse, including being hit on the side 
or back of his head with the butt of a rifle on multiple 
occasions, choked, beaten, and sexually and emotionally 
assaulted.  The veteran also maintained that at least on 
several occasions the blows to his head and the choking may 
have produced momentary loss of consciousness (generally a 
matter of seconds at most) and, on one occasion, a momentary 
confusional state.  

Following a review of the veteran's medical records, an 
interview of him, and a study of relevant test results, the 
examiner concluded that there was no credible evidence to 
support a diagnosis of "diffuse organic impairment."  
Further, the examiner determined that any brain damage that 
may have occurred as a result of the veteran's purported 
in-service events was likely to be negligible (especially 
with regard to memory deficits) and that the veteran's 
performance on those formal psychological tests in 1993 and 
his current subjective complaints of memory and/or 
concentration difficulties are most parsimoniously 
attributable to his chronic depression and PTSD.  

In support of these conclusions, the examiner cited the 
veteran's current level of functioning as witnessed by his 
written documentary in 1993, by his ability to continue to 
recount those experiences in detail, and by his current 
mental status evaluation findings.  In addition, the examiner 
explained that, while there is no basis for doubting the 
veteran's report of multiple physical assaults, including 
blows to the head, while in basic training, apparently none 
of these were associated with any significant loss of 
consciousness, confusion, or post-traumatic amnesia which 
normally accompany demonstrable brain injury following closed 
head trauma.  

Further, the examiner explained that, even if one were to 
assume that while no single episode might have been 
sufficient to produce significant brain injury, the question 
of whether the cumulative effect may have produced brain 
injury, such a conclusion still does not appear to be tenable 
given the current evidence.  According to the examiner, 
traumatic brain injury is typically non-progressive and 
usually tends to improve over time.  Thus, the examiner 
reasoned that, if the veteran experienced significant brain 
trauma during basic training which is still adversely 
affecting his memory, it should have not only affected his 
memory for events at that time, but also should have affected 
his ability to perform in other ways.  The examiner stated 
that there is no evidence to this effect and, in fact, that 
the evidence available demonstrates that, despite going 
away-without-leave (AWOL) and being jailed in basic training, 
the veteran had no difficulties after his change of 
assignments and managed not only to obtain his G.E.D. but to 
make the rank of Sergeant within one year.  The examiner also 
noted the veteran's denial of any history of significant 
confusion or change in mental status at the time that the 
assaults took place as well as his completion of two 
successful tours of duty in Vietnam and his attaining the 
rank of E-5.  

Moreover, the examiner explained that the previous 
physician's conclusion that the veteran had diffuse organic 
impairment which was especially manifested by disturbances of 
memory failed to address these facts.  The current examiner 
also noted that the previous physician's conclusion that the 
veteran had significant memory problems was inconsistent with 
another fact of the case (that the veteran had composed an 
extensively detailed history of events that had occurred 
during his military career and that he was able to perform 
well on tasks which are generally sensitive to generalized 
brain injury and which also involve specific memory 
components).  

Additionally, the examiner noted that the two prior diagnoses 
of diffuse organic impairment failed to take into account 
that the veteran was concomitantly being diagnosed as having 
chronic PTSD and depression, both of which are not only 
associated with subjective complaints of problems in 
concentration, attention, and memory, but also may be 
associated with decreased performance on any of a variety of 
psychological (e.g., cognitive) tests.  

In September 1998, the veteran underwent a VA brain and 
spinal cord examination, at which time he reiterated his 
description of the in-service trauma that he had sustained 
during basic training.  The veteran also complained of 
impaired short term memory and poor deductive reasoning and 
problem solving ability.  

A neurological evaluation demonstrated memory of one out of 
three at five minutes with prompting and no language, visual, 
or spatial disturbance.  This examiner noted that the 
physician who had conducted the VA PTSD examination in the 
previous month had concluded that formal neuropsychiatric 
testing had shown that the veteran's memory is fairly good.  

Consequently, at the VA brain and spinal cord evaluation, the 
examiner concluded that the veteran had cognitive symptoms 
and impairment which appeared to be of a functional nature 
and that neuropsychiatric testing support this 
interpretation.  Additionally, the examiner expressed his 
opinion that the veteran's cognitive problems arose from his 
quite severe PTSD and that the veteran's functional status 
appeared to be very poor due to his psychiatric difficulties.  
The examiner specifically stated that most of the veteran's 
symptoms appeared to be symptomatic of his PTSD and not the 
result of organic brain trauma.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

Throughout the current appeal, the veteran has asserted that 
service connection is warranted for diffuse organic brain 
damage.  In particular, he maintains that this disability 
originated in his active military duty as a result of 
physical abuse that he sustained during such service.  See, 
e.g., T. at 2-4, 17.  At various post-service examinations, 
the veteran has described continuing cognitive, including 
memory, problems.  

In this regard, the Board acknowledges that, during a 
November 1993 hospitalization for major depression, PTSD, and 
atopic dermatitis of the palms of both hands, testing results 
suggested mild organic impairment related to memory. 
Furthermore, following a separate November 1993 interview 
with the veteran who reported being knocked unconscious at 
least 10 times from numerous blows to his head from the end 
of a rifle by his drill instructor, as well as a review of 
pertinent tests results, the examining clinical 
neuropsychologist concluded that the veteran's performance on 
tasks of adaptive abilities dependent upon intact cortical 
functioning and memory functioning indicated diffuse organic 
impairment consistent with a history of head trauma.  

Additionally, a January 1994 VA PTSD examination included the 
examining psychologist's diagnosis of diffuse organic 
impairment consistent with a history of head trauma as well 
as his opinion that the veteran's symptoms of a lack of 
concentration, slowness to respond, and difficulty with 
persisting in any activity were "probably related to his 
diffuse organic impairment."  

Significantly, however, subsequent, and most recent 
examinations do not include a diagnosis of diffuse organic 
brain damage.  Specifically, at the October 1994 and August 
1998 VA PTSD examinations and at the September 1998 VA brain 
and spinal cord evaluation, the veteran reiterated his 
previous detailed account of in-service physical abuse that 
he had endured.  Importantly, however, none of these 
examiners diagnosed diffuse organic brain damage.  

For instance, the examiner who conducted the October 1994 VA 
evaluation did not provide such a diagnosis.  Further, 
following a review of the veteran's medical records, an 
interview of him, and a study of relevant test results, the 
examiner who conducted the August 1998 examination 
specifically stated that there was no credible evidence to 
support a diagnosis of "diffuse organic impairment."  In 
fact, the examiner determined that any brain damage that may 
have occurred as a result of the veteran's purported 
in-service events was likely to be negligible (especially 
with regard to memory deficits) and that the veteran's 
performance on those formal psychological tests in 1993 and 
his current subjective complaints of memory and/or 
concentration difficulties were most parsimoniously 
attributable to his chronic depression and PTSD.  

In support of these conclusions, the August 1998 examiner 
cited the absence of any significant loss of consciousness, 
confusion, or post-traumatic amnesia in service which 
normally accompany demonstrable brain injury following closed 
head trauma; the veteran's lack of in-service difficulties 
after changing assignments; his ability to obtain his G.E.D. 
and to make the rank of Sergeant within one year; his 
completion of two successful tours of duty in Vietnam; the 
absence of any significant confusion or change in mental 
status at the time that the assaults took place while on 
active duty; his post-service level of functioning as 
witnessed by his written documentary in 1993; his ability to 
continue to recount his in-service experiences in detail; and 
his current mental status evaluation findings.  The August 
1998 examiner noted that the previous physicians who had 
concluded (in November 1993 and January 1994) that the 
veteran had significant memory problems did not address these 
relevant findings or the effect of his diagnosed PTSD and 
depression on his subjective complaints of problems in 
concentration, attention, memory, and performance on any of a 
variety of psychological (e.g., cognitive) tests.  

Moreover, the September 1998 examiner concluded that 
neuropsychiatric testing supported the determination that the 
veteran had cognitive symptoms and impairment which appeared 
to be of a functional nature.  The examiner also believed 
that the veteran's cognitive problems arose from his quite 
severe PTSD, that his very poor functional status was due to 
his psychiatric difficulties, and that most of his symptoms 
appeared to be symptomatic of his PTSD and not the result of 
organic brain trauma.  

Clearly, the medical evidence of record does not demonstrate 
the presence of currently diagnosed diffuse organic brain 
disease.  Without evidence of a diagnosed organic brain 
disability related to service, service connection cannot be 
awarded.  See, 38 U.S.C.A. § 1110 (West 1991 & Supp. 2002) 
and 38 C.F.R. § 3.303 (2002).  The United States Court Of 
Appeals For Veterans Claims (Court) has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).  See also, Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Consequently, the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
diffuse organic brain disease.  As such, his claim for such a 
disability must be denied.  


ORDER

Service connection for diffuse organic brain disease is 
denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

